Citation Nr: 1132471	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  10-21 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than November 19, 2008, for a 100 percent initial evaluation for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to September 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Columbia, South Carolina.  An October 2005 rating decision granted entitlement to service connection for posttraumatic stress disorder and assigned an initial 30 percent rating, effective May 27, 2005.  The Veteran appealed.  

In a March 2007 rating decision, a decision review officer increased the initial rating to 50 percent, effective May 27, 2005.  The Veteran continued his appeal for a higher rating.  See AB v. Brown, 6 Vet. App. 35 (1993) (a veteran is presumed to be seeking the highest possible rating unless he expressly indicates otherwise).

In a December 2007decision, the Board denied entitlement to an initial rating higher than 50 percent.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In June 2008, the Court granted a Joint Motion to Remand the claim, vacated the December 2007 Board decision, and remanded the case to the Board for further appellate review consistent with the Motion.

In November 2008, the Board granted entitlement to a 70 percent rating.  A November 2008 rating decision by a decision review officer assigned an effective date of May 27, 2005.  A December 2008 RO letter informed the Veteran and his attorney of the decision.  

In a March 2009 letter, the attorney expressed disagreement with the November 2008 decision only to the extent that the decision did not grant entitlement to a total disability evaluation based on individual unemployability due to service connected disorders, a benefit for which the Veteran had not specifically applied.  But see Rice v. Shinseki, 22 Vet. App. 447 (2009).

A June 2009 RO letter informed the attorney that the March 2009 letter could not be considered a notice of disagreement with the November 2008 rating decision, as no decision on entitlement to a total disability evaluation based on individual unemployability due to service connected disorders had been made.  The attorney's July 2009 response was in effect a claim for individual unemployability on the Veteran's behalf.  Hence, the Board has styled the issues of the case as noted on the cover sheet.

An October 2009 rating decision granted an increased rating for the PTSD from 70 to 100 percent, effective November 19, 2008, and denied entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  The Veteran perfected an appeal concerning the effective date for the 100 percent rating, as well as the denial of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.

The Veteran submitted additional evidence in July 2011 for which he waived initial RO review and consideration.  In light of the waiver, the Board may properly consider the evidence in this decision without the necessity for a remand.  See 38 C.F.R. § 20.1304 (2010).


FINDINGS OF FACT

1.  The earliest date on which it is factually ascertainable that the Veteran's posttraumatic stress disorder  was manifested by total occupational and social impairment is November 19, 2008.

2.  Prior to November 19, 2008, the preponderance of the evidence is against finding that the Veteran was unable to obtain and maintain substantially gainful employment due solely to his service-connected disability.  

3.  In light of the schedular 100 percent rating for posttraumatic stress disorder effective November 19, 2008, a total disability evaluation based on individual unemployability due to service connected disorders may not be assigned as a matter of law on or after November 19, 2008. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than November 19, 2008, for an initial 100 percent rating for posttraumatic stress disorder have not been met.  38 U.S.C.A. §§ 5110, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.159, 3.400(b)(2) (2010).

2.  Prior to November 19, 2008, the requirements for a total disability evaluation based on individual unemployability due to service connected disorders were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date, for the PTSD have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements would serve no useful purpose.  

As concerns the individual unemployability claim, a July 2009 RO letter fully informed the Veteran of what was required to prove the claim, what evidence was to obtained by him, what evidence VA would obtain, and explained how disability evaluations and effective dates are determined.  The Board finds the July 2009 letter fully time- and content-compliant.  38 C.F.R. § 3.159(b).

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was provided the opportunity to present pertinent evidence and testimony at all stages of the process.  Further, neither the Veteran nor his attorney has asserted a failure by VA to assist him with his claims.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See  38 C.F.R. § 3.159(c).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Earlier Effective Date

Governing Law and Regulation

VA law and regulation provide that unless otherwise provided, the effective date of an initial award of disability compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

As concerns the rating criteria, disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58.  In Fenderson v. West, 12 Vet. App. 119 (1999), however, it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, as is the case with the Veteran's PTSD.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as 'staged' ratings.  Fenderson, 12 Vet. App. At 126.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.


Analysis

There is no dispute as to the date of receipt of the Veteran's claim, as it was his initial claim for VA benefits.  That is, the evidence shows that VA received the appellant's initial claim of entitlement to service connection for posttraumatic stress disorder on May 27, 2005.  That date is the assigned effective date for all initial ratings for posttraumatic stress disorder, save the 100 percent rating.  

Under 38 C.F.R. § 3.400, the law provides that if entitlement to service connection is established, and if a claim was filed within one year of service discharge, then service connection will be granted effective the day after the Veteran separates from active duty.  Otherwise, the effective date assigned will be either the date entitlement arose, or the date the claim was received by VA, whichever is later.  Id.  Accordingly, there is no basis whatsoever to assign an effective date for any benefit prior to May 27, 2005.

The Veteran has asserted that the effective date for the 100 percent rating for posttraumatic stress disorder should be May 27, 2005.  In as much as the Veteran is rated at 70 percent, effective the date of his claim, May 27, 2005, the issue for determination is whether the evidence is at least in equipoise as to whether his PTSD manifested with total occupational and social impairment prior to November 19, 2008.

The applicable rating criteria provide that a 100 percent rating for PTSD is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A Global Assessment of Functioning  score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.1994) (DSM-IV).

A global assessment of functioning score of 41 to 50 represents serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A global assessment of functioning score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers).

An October 2005 VA examination report notes that the Veteran presented with his wife of 36 years.  The Veteran and his wife divorced in 1986, remarried in 1987, and had remained married since.  The examiner noted the Veteran was appropriately attired and presented a commanding presence with a strong Marine appearance.  The Veteran was extremely cordial and straightforward with the examiner.  The Veteran reported that he was a high school graduate.  After separation from active service he worked at several jobs most of which he quit or was let go reportedly due to interpersonal conflict on the job.  He worked for Creole Oil Company for two years, then as a truck driver for Ronald D. Rayburn Corporation for five years, and lastly, he worked for Creel Oil Company for 10 years.  The Veteran reported that he ceased working for Creel following two back and one neck surgeries, and that he had not worked since.  

The Veteran reported taking medication for his mood, and that through the years since service had contemplated suicide.  The Veteran added, however, that he no longer contemplated suicide because he was able to talk about it.  The Veteran's wife opined that he was depressed, as at times he was in a daze and would not speak, or would talk very harshly.  The Veteran's wife opined that he never seemed to get a full night's sleep.  She reported that the Veteran no longer abused alcohol.

Mental status examination revealed the Veteran as oriented to time, place, and person.  He maintained positive eye contact.  The Veteran denied any hallucinations or delusions, and his speech of normal rate and volume.  Cognition and speech were linear.  The Veteran's mood was depressed, but his sensorium was intact.  Although the Veteran reported short-term memory loss, no memory impairment was detected during the examination.  The Veteran's wife reported that the appellant's impulse control had improved significantly, though there still were instances of road rage.  The Veteran reported that he spent his days piddling around the house.  He washed his vehicles, and had a small shop where he worked on small projects.

The examiner diagnosed posttraumatic stress disorder and assigned a global assessment of functioning score of 58.  The examiner noted the Veteran's past on-the-job difficulties had abated over the years as did his thoughts of suicide.  The examiner also noted that the Veteran was unemployed due to his back surgery and shoulder problems.

Although the symptoms listed in the 100 percent criteria are not deemed exhaustive, the findings at the October 2005 examination clearly show that the Veteran's posttraumatic stress disorder did not more nearly approximate a 100 percent rating.  The examiner's assignment of a global assessment of functioning score of 58 denotes moderate symptoms.  While the examination findings show the Veteran was impaired due to his PTSD, the assigned 70 percent rating more than compensated him for his functional loss due to that impairment.  The Veteran reported he no longer contemplated suicide, and his depressed mood was not debilitating.  He continued to function independently, and he remained in a stable marriage.  The evidence also showed that the Veteran's unemployment was not due to his PTSD.  Hence, the preponderance of the evidence shows the Veteran's PTSD more nearly approximated the assigned 70 percent rating.  38 C.F.R. § 4.7.
 
A May 2006 report of a nurse practitioner notes that the appellant continued to experience chronic interference in social, family, and recreational, functioning due to PTSD symptoms.  The Veteran continued to rely on stress avoidance.  The Board finds, however, nothing in the nurse's report that contradicts the essential findings of the October 2005 examination, as far as the severity of his symptoms are concerned.  The report does not provide a factual basis for meeting or approximating a 100 percent schedular rating.

The outpatient PTSD therapy records show the Veteran to have participated in the therapy sessions in a meaningful way.

The February 2007 VA examination report notes the examiner conducted a comprehensive review of the claims file.  The Veteran's wife, without the appellant being present, told the examiner that the claimant's symptoms seemed to be getting worse, as he could tolerate hardly any social interaction and spent most of his time alone.  The Veteran reported he and his wife had two adult children and six grandchildren.  The Veteran reported spending time with his grandchildren, but he admitted that it was extremely difficult and stressful for him to be around them.  When they visited, the Veteran frequently spent only a brief time with them before retiring to his bedroom, as they were "too much" (sic) for him.  The Veteran reported that he did not sleep well if he did not take his medication, and that he had a poor appetite.  The Veteran reported exercising several days a week, but he endeavored to go to the gym early in the morning when no one else was present.  The Veteran enjoyed playing solitaire on the computer and surfing the Internet, but engaged in few recreational activities.  The Veteran reported that he had been enrolled in a computer class and really enjoyed it until another student was seated next to him at the same desk.   

The Veteran said he no longer attended church with his wife, and there were times when he spent the whole weekend in bed because he did not have the desire to go out and do anything.  The Veteran still drove himself, though not for distances farther than 10 to 20 miles.  The Veteran reported intermittent suicidal ideation, but noted that he always discussed them with his physician.  He added that a number of his friends had recently passed away.  The Veteran felt his symptoms were worse than they were at the 2005 examination, as he had been isolating more.  He claimed that he could no longer enjoy wood working because he had lost dexterity in his hand, and back pain made it difficult for him to stand.

Mental status examination revealed that the Veteran was mildly disshelved, and his appearance was described as unkempt.  His wife noted that she had to admonish the Veteran to dress better for his medical appointments.  The examiner noted that the Veteran's was cooperative throughout the interview, but his effect was negative.  The examiner noted the Veteran appeared bitter, discouraged, and resentful, although he did not become confrontational or escalate his irritability during the interview.

The examiner noted the Veteran did not appear to be functioning at anywhere near his full mental capacity, as his efficiency appeared impaired correspondingly to his physical impairments.  The Veteran knew the correct date and day of the week, his memory was intact, and his verbal comprehension and abstracting abilities appeared within normal limits.  The Veteran displayed difficulties with concentration, reasoning, and recall.  The examiner opined that the Veteran's cognitive functioning was affected by anxiety, rumination, and a depressed affect.  The Veteran noted that he intended to try the computer class again if it could be arranged for him to sit by himself.  Because he left all financial matters to his wife the examiner opined that the Veteran did not appear capable of managing his benefits.  Despite this comment the examiner assigned a global assessment of functioning score of 52.

The examination findings show that the Veteran's symptoms did increase since the 2005 examination, but not to the point that they met or approximated total occupational and social impairment and a 100 percent rating.  The Veteran was advised to avoid news about the Iraq war, as it tended to exacerbate his PTSD symptoms.  He definitely was isolating more, but his marriage was still viable, though he and his wife slept in separate bedrooms.  Further, the Veteran's unkempt appearance was intermittent and it was apart from the other symptoms of a 100 percent rating.  The 70 percent rating addresses the Veteran's reported suicidal ideation and disinterest in his personal appearance.  See 38 C.F.R. § 4.130.  The examination report also indicates that a significant amount of the Veteran's negative and depressed outlook was due to the impact of his nonservice connected physical disabilities.  In any event, while the findings at the 2007 examination show the Veteran's occupational and social impairment to have been in most areas due to his PTSD, they did not show the impairment to have been total.  38 C.F.R. § 4.7.  The Veteran even voiced interest in again enrolling in a computer class.

April 2007 VA outpatient records note that the Veteran was coping with family conflict better by limiting contact with his brother-in-law.  The Veteran had quit his computer class again because he became irritated with another student.  The Veteran reported being less irritable since he started avoiding the news.  He went to the gym every day, was active in his church, and he enjoyed socializing with his family and grandchildren.  He noted that his PTSD group continued to be an important source of support.  

In late April 2007, however, the Veteran telephonically reported he was very depressed and had suicidal thoughts.  The Veteran reported his mood change was triggered by news that his cousin had to go to Afghanistan.  The Veteran contracted for safety with the nurse.  The next day the Veteran reported he was lying in bed and thought he would be better off dead.  He did not go to the gym due to depression.  The Veteran denied suicidal ideation or a plan, stating that he would not attempt suicide due to his religious beliefs.  The Veteran reported he felt better after taking a shower, and he was looking forward to his granddaughter's sixth birthday that night.  While no longer taking Clonazepam, Venlafaxine was added to his medications.

A September 2007 outpatient entry reflects that the Veteran's daughter reported he had threatened to kill his family in June 2007.  The provider's review of records revealed the Veteran had contracted for safety, his guns were locked up, and his wife had the key.  The Veteran reported having a difficult time after hearing three Marines were killed.

At a September 2007 mental health assessment, the Veteran stated that he had lost over 25 jobs because of his anger.  On examination the Veteran was found to be appropriately dressed.  His speech was of a normal rate, tone, and volume, his affect was congruent with mood, his thought process was logical and goal directed, his thought content was without auditory or visual hallucinations or delusions, and he was without suicidal or homicidal ideations or plan.  The Veteran's cognition was intact, alert and oriented.  His judgment and insight were fair, and his memory and concentration were good.  The Veteran noted that he thought about killing himself as he drove to the appointment.  The examiner stated that the appellant had vague suicidal ideation without plan, and assigned a global assessment of functioning score of 47.  The totality of the record, however, does not show those symptoms, including the prospect of injuring others or himself, to have been persistent.  (Emphasis added).  

In October 2007 the Veteran reported finding it difficult to leave the house, and his mind raced when he tried to sleep.  He was concerned about a first cousin who was a National Guardsman deployed to Iraq.  The therapist reviewed anger management techniques with the Veteran.

A February 2008 outpatient entry notes the Veteran's depression was responding well to Flouxetine, which was increased to 80 mg a day, and that he had benefitted from his PTSD therapy group.  The Veteran's last global assessment of functioning score was 50, and his global assessment of functioning score on the day of the entry was 55.  

A July 2008 mental health progress note reflects that the Veteran reported he had been consistent with his psychotropic medications, and they had been somewhat effective.  He noted that he was not concerned about his memory, and he had driven to the appointment without incident.  The Veteran reported arguing with his wife, but his daughters were supportive by discussing strategies with him.  The Veteran denied anhedonia/anergia and feelings of hopelessness and helplessness, and he reported he had controlled his temper better.  He also noted that he continued to be uncomfortable in large groups, and he preferred small group.  He requested individual counseling.  As far as his social interaction was concerned, the Veteran reported he had not been attending church, but he continued to enjoy his golden retriever.  He socialized with his family.  He enjoyed his grandchildren, and liked to exercise.  The Veteran reported his most recent stressor was his wife's displeasure with the fact he co-signed a female friend's car loan.  The Veteran described the relationship his female friend as platonic,  and he understood why his wife was upset.  He reported, however, that his wife was verbally abusive.  The Veteran also reported that he was unable to exercise due to his orthopedic problems.  The Veteran's depression was judged to be stable on his then current medication.  A global assessment of functioning score of 55 was assigned.

A November 2008 entry reflects that the Veteran's relationship with another female continued to be a significant marital stressor.  He reported that his wife had told him to leave his home when she learned the Veteran had been having breakfast with his female friend, and he spent the night at his friend's residence.  The Veteran endorsed suicidality over the incident, as well as feelings of anhedonia and helplessness.  He continued to avoid the news, and he wanted to start exercising again when cleared by orthopedics.  

Mental status examination revealed the Veteran as unshaven but appropriately dressed.  He was cooperative and without psychomotor agitation or retardation.  His speech was of normal rate and volume, and his mood was euthymic, except when discussing his wife's behavior.  His affect was dysthymic.  The Veteran's thought process was logical and goal directed, and his thought content was without auditory or visual hallucination, and he was without suicidal or homicidal ideation or a plan.  Cognition was intact, and the Veteran was oriented times four.  The examiner assessed impulse control as poor, but judgment and insight were fair.  The examiner noted the Veteran was depressed secondary to his marital conflict, but his posttraumatic stress disorder  symptoms were stable.  A global assessment of functioning score of 55 was assigned versus a score of 50 ten days earlier.

The Veteran submitted a June 2011 report from C.L.R., Ph.D., who noted reviewing the pertinent records from the Veteran's claims file.  Based on her review, Dr. R opined the Veteran demonstrated the same degree of disability at the February 2007 examination as he did at the November 2008 examination.  Thus, she opined, the effective date for the 100 percent rating should be February 8, 2007.  Dr. R set forth essentially the same events and findings as those already set forth earlier.  Dr. R placed special emphasis on the global assessment of functioning scores from 2005 forward.  She noted that the Veteran's global assessment of functioning score in 2005 was 58.  In 2006, it was consistently estimated as 56.  Starting in February 2007, however, the global assessment of functioning score assigned was 52.  Dr. R. opined that the Veteran was not competent to manage his VA benefits. 

The evidence apart from Dr. R's synopsis set forth earlier reflected the state of the Veteran's PTSD symptoms one day prior to the effective date of the 100 percent rating.  While the evidence of record shows, as Dr. R notes, that the Veteran had periods of increased symptoms due to various transient stressors, the evidence does not show total occupational and social impairment.  There is no evidence that prior to November 19, 2008, that the appellant's posttraumatic stress disorder symptoms included a gross impairment in thought processes or communication; persistent delusions or hallucinations; or grossly inappropriate behavior.  He was not a persistent danger to himself or others, and he was not disoriented to time or place.  Nor did the evidence show that the Veteran experienced memory loss for names of his close relatives, own occupation, or own name.  While the Veteran's social functioning was impaired, as reflected in his assigned 70 percent rating, the preponderance of the evidence shows the appellant had not completely lost his ability to maintain social interaction.  Dr. R also noted the finding at one examination that the Veteran was not capable of managing his VA benefits, but the evidence of record shows that was not a persistent factor.  Further, the totality of the evidence of record did not prompt a proposed action to declare the Veteran incompetent.

As for Dr. R's emphasis of the lower global assessment of functioning scores, the assigned global assessment of functioning score in February 2007 was still in the same range, 51 to 60, although at a lower point in the range.  Even though the Veteran's assigned global assessment of functioning score dipped to 45 in October 2007, it was back to 55 in February 2008.  As noted, the Veteran's periods of symptom exacerbation were temporary periods, not persistent.  The evidence does not show the symptomatology that would have met or approximated a 100 percent rating to have been persistent prior to November 19, 2008.  Dr. R's other opinions are discussed below on the issue of employability.

Therefore, the Board finds the preponderance of the evidence shows the Veteran's posttraumatic stress disorder to have most nearly approximated the assigned 70 percent rating for the period prior to November 19, 2008.  38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411.  Thus, the effective date of the Veteran's 100 percent rating was assigned in accordance with applicable law.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).  The benefit sought on appeal is denied.

Total disability evaluation based on individual unemployability due to service connected disorders

Applicable law provides that a total disability rating based on individual unemployability due to a service-connected disability may be assigned, where the schedular rating is less than total, when the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  38 C.F.R. 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and there is one disability ratable at 60 percent or more, or if there is more than one service-connected disability, at least one disability ratable at 40 percent or more and there is a combined disability rating of 70 percent.  See 38 C.F.R. § 4.16(a).

The central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice- connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2004); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.
In discussing the unemployability criteria, the Court has indicated that, in essence, the unemployability question, that is, a veteran's ability or inability to engage in substantial gainful activity, has to be looked at in a practical manner, and that the thrust is whether a particular job is realistically within the capabilities, both physical and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. App. 83 (1991). Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis, when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).  See Faust v. West, 13 Vet. App. 342 (2000).

Analysis

The Veteran's sole service-connected disability is PTSD which was rated as 70 percent disabling from May 27, 2005, and as 100 percent disabling from November 19, 2008.  Hence, the Veteran meets the single disability regulatory requirements for scheduler consideration.  See 38 C.F.R. § 4.16(a).

In the interest of brevity, the Board incorporates here by reference the earlier discussion of the impact of the Veteran's PTSD on his employability.  The Veteran's formal application (VA Form 21-8940), as do the PTSD examination reports, reflect that he is a high school graduate.  He worked at his last place of employment, G. J. Creel Oil Company, from April 1992 to February 2003.  Creel Oil reported to VA in August 2009 (VA Form 21-4192) that the Veteran worked 10 hours daily and 70 hours a week.  No concessions were made for him due to age or disability.  The employer noted that the Veteran left the company on Workmen's Compensation and he did not return.

Records of the Social Security Administration reflect that, in July 2004, the Veteran was awarded disability benefits for back disorders, effective July 2003.  The underlying medical records note the Veteran underwent initial back surgery in June 2002 and again in June 2003.  An acquired psychiatric disorder was not noted in the associated records and played no part in the Social Security Administration award to the Veteran.  The Social Security award cover sheet does not reflect a secondary diagnosis.  Thus, the Veteran's back was the sole basis for the award.  Posttraumatic stress disorder was not a basis for the grant of benefits by the Social Security Administration.  

The examination reports discussed above clearly reflect that the Veteran ceased working due to his back disability.  He did not stop working because of his posttraumatic stress disorder.  Further, many of the Veteran's reports of a depressed mood were secondary to his rumination of his inability to exercise or handle tools due to nonservice connected physical disabilities.  Indeed, the Board notes that the December 2008 medical report on which the RO based the 100 percent rating was generated following back surgery in December 2008.  The examiner was quite clear in noting that it was the Veteran's temporary lack of independence in his activities of daily living following the surgery that drove his symptoms, especially his depression, and reactions.  This factor is also highlighted by the examiner's assignment of a global assessment of functioning score of 55.

The Veteran noted on his formal application for a total disability evaluation based on individual unemployability due to service connected disorders that he had short-term memory problems, and medications precluded him from maintaining a commercial driver's license.  Posttraumatic stress disorder  examination reports reflect that the examiners informed the Veteran that no memory impairment was detected, even at the examination where his cognitive functioning was impacted by concentration problems.  An April 2009 mental health note reflects that the Veteran's memory was assessed as good, and the assigned global assessment of functioning score was 65.

A global assessment of functioning score of 65 is in the middle of the range of 61 to 70, and it indicates the presence of some mild symptoms.  The Board further notes that the Veteran did not specify whether the medications he referenced were for his PTSD or his back.  In any event, however, the Veteran was found unemployable due to his nonservice-connected back disability prior to the time he even applied for VA benefits.

Dr. R repeats many of the examination findings already set forth, and she opined that the Veteran had only been able to work when guaranteed to have minimal contact with any other person.

The evidence of record shows that the Veteran's posttraumatic stress disorder clearly impaired his occupational functioning, in that it caused him to seek employment where he had only minimal dealing with other people, as Dr. R observed.  Dr. R opined that the Veteran's preferred working conditions are not easily found in the workplace, and that essentially left him unemployable.  The evidence shows, however, that the Veteran found his niche as an oil delivery truck driver, which he performed diligently for 10 years until a nonservice connected back disorder forced him to quit.  Hence, in this case, the preponderance of the evidence shows that the Veteran's posttraumatic stress disorder alone did not render him unemployable prior to November 19, 2008.  The 70 percent rating compensated the Veteran for the occupational impairment manifested prior to November 19, 2008.  

The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).



ORDER

Entitlement to an effective date earlier than November 19, 2008, for a 100 percent initial evaluation for posttraumatic stress disorder  is denied.


Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disability is denied.

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


